Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 1647, Examiner Jon Lockard.

DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 January 2022 has been entered.
 
Status of Application, Amendments, and/or Claims
4.	The Amendment and Request for Continued Examination filed 05 January 2022 has been received and entered in full.  Claims 1, 4 and 16 have been amended, and claims 35-39 have been added. Newly added claims 35-38 will be examined as they fit under the rubric of the elected invention. Newly added claim 39 is withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (See Office action mailed 15 May 2020), there being no allowable generic or linking claim. Therefore, claims 1, 4-8, 10-17, 20-22 and 24-39 are pending, and claims 1, 4-8, 10-17, 20-22 and 24-38 are the subject of this Office Action.
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Maintained/New Objections and/or Rejections
Claim Rejections - 35 USC § 102
6.	Claim(s) 1, 4-8, 10, 17, 20-22 & 24-34 remain rejected, and newly added claims 35-38 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Hempstead et al. (US pre-pub 2003/0087804/Patent 7,507,79), for the reasons made of record in Paper NO: 20201020.
7.	Hempstead  teach producing biologically active human beta-NGF (e.g., comprising a.a. residues 122-241; col. 9 (lines 62-67) & 14; as it relates to claims 1, 4, 20, 24, 27, 29, 31 & 33), though use of serine proteases (e.g., col. 20), as well as recombinant expression in prokaryotic cells, which preferably occurs in E. coli cells (e.g., bottom of col. 17 & cols. 28- 29) as product-by-process limitations that do not materially change the structure or function of the mature beta-NGF protein produced. Thus, all the recited product-by—process limitations within all of the claims are reasonably anticipated because the claimed final products are identical to that taught by Hempstead et al. (i.e., as it relates to claims 1, 4-17, 20-22 & 33); absent evidence to the contrary. Nonetheless, refolding of in vitro produced mature beta-NGF is also taught in column 29 (lines 9-10; as it relates to claims 5-8 & 10-17), which again constitutes merely a product-by-process limitation for the claimed beta-NGF product. In addition, Hempstead teach in column 20 (lines 29-32) the cleavage of proNGF with” serine proteases” (as it relates to claims 1, 4 & 33). In one embodiment, Example 2 and Fig 8 describe the specific cleavage with the serine proteases MMP-7 or with plasmin to yield the mature 17kD or 13kD forms, respectively (e.g., see Fig. 7; as it relates to claims 1 & 4). Methods of producing pharmaceutical compositions of biologically active beta-NGF, as recited in claim 24 & new claims 27-34, are then anticipated by Hempstead’s teachings of “pharmaceutical compositions”, which include use of salts, buffers, stabilizers, and surfactants/penetration enhancers, as disclosed in columns 18 and 28 (i.e., as it relates to claims 27-32). Lastly, Hempstead teach obtaining mature human beta NGF “substantially free from other biological materials”, as well being at their mature beta NGF to be “at least about 90 to about 99.9% pure”, as taught in column 17 (lines 16-44), col 28 & Fig. 6 (i.e., as it relates to claims 20-22, 24 & 34), and the use of Ni-column chromatography (Fig. 6), hydrophobic interaction chromatography, affinity chromatography and HPLC (e.g., col. 28) (i.e. as it relates to claims 8 and 15-17).
Thus, the reference of Hempstead et al meets all the limitations of claims 1, 4-8, 10, 17, 20-22 & 24-38.

Response to Arguments
8.	Applicant argues at pg. 9 (filed 05 January 2022) that the main focus of Hempstead is producing proNGF mutants, wherein the mutants prevent cleavage, and argue that the only instances in which Hempstead actually describe cleavage of proNGF is peripheral to their main teachings. Applicant argues at pp. 9-10 of the response that any proNGF cleavage described by Hempstead is of wild-type proNGF, not one of the mutants of the instant application, and assert that any cleavage would lead to the generation of a heterogenous mixture (rhNGF, rhNGF+R, rhNFG+RKS and truncated rhNGF), not the more highly purified mature NGF protein. Applicant further argues that these impurities are then difficult to remove. 
9.	Applicant's arguments have been fully considered but are not found persuasive for the following reasons. Hempstead clearly teach that one embodiment of the present invention relates to cleavage resistant proteins comprising modifications of native proneurotrophins. Cleavage of such native proneurotrophins generate the family of mature neurotrophins, which includes mature NGF (bottom of col. 7 & 9). Hempstead goes on to teach that producing biologically active human beta-NGF (e.g., comprising a.a. residues 122-241; col. 9, lines 62-67; Table 1), and obtaining mature human beta NGF “substantially free from other biological materials”, as well being at their mature beta NGF to be “at least about 90 to about 99.9% pure”, as taught in column 17 (lines 16-44), col 28 & Fig. 6 (i.e., as it relates to claims 20-22, 24 & 34), and the use of Ni-column chromatography (Fig. 6), hydrophobic interaction chromatography, affinity chromatography and HPLC (e.g., col. 28). As held by the courts in Jn re Thorpe and In re Marosi:
If the product [i.e., biologically active human beta-NGF] in a product-by-process claim [“producing by: providing a proNGF mutant... cleaving the pro-sequence...”, or by “recombinant expression, e.g., in Escherichia coli’] is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985): In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983).
The courts have further held that when the prior art product [e.g., biologically active human beta-NGF] reasonably appears to be the same as that claimed, but differs by process in which it is produced, a rejection of this nature is eminently fair and the burden is upon the appellants to prove, by comparative evidence, a patentable difference. In re Brown, 173 USPQ 685 (Fed. Cir. 1972).
In the instant case, since the claimed biologically active human beta-NGF recited in the instant claims, consisting of amino acid residues 105-222 of SEQ ID NO: 5 shares 100% sequence identity with the biologically active human beta-NGF taught by Hempstead et al. (See SEQ ID NO:34, disclosed in Table 1).
Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-8, 10-17, 20-22 and 24-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a nature-based product without significantly more. The claim(s) recite(s) a biologically active human beta-NGF. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the biologically active human beta-NGF is a nature-based product, and neither the recited method of producing it, nor the pharmaceutical compositions comprising it, do not significantly alter the structure or function of the mature peptide fragment.
11.	Applicant’s attention is directed to the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e. Guidance) available at URL:
https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf.
12.	The guidance addresses the impact of Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S._, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013) (Myriad) on the Supreme Court’s long-standing “rule against patents on naturally occurring things”, as expressed in its earlier precedent including Diamond v. Chakrabarty, 447 U.S. 303 (1980) (Chakrabarty), and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. _, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012) {Mayo). See Myriad, 133 S. Ct. at 2116. Myriad relied on Chakrabarty as “central” to the eligibility inquiry, and re-affirmed the Office’s reliance on Chakrabartys criterion for eligibility of natural products (i.e., whether the claimed product is a non-naturally occurring product of human ingenuity that is markedly different from naturally occurring products). Id. at 2116-17. Myriad also clarified that not every change to a product will result in a marked difference, and that the mere recitation of particular words (e.g., “isolated”) in the claims does not automatically confer eligibility. Id. at 2119. See also Mayo, 132 S. Ct. at 1294 (eligibility does not “depend simply on the draftsman’s art”). Thus, while the holding in Myriad was limited to nucleic acids, Myriad is a reminder that claims reciting or involving natural products should be examined for a marked difference under Chakrabarty.
13.	In Mayo Collaborative Services v. Prometheus Laboratories, Inc. (Mayo) 101 USPQ2d 1961,1965-1966 (SC 2012) it was stated:
“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972). And monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it. (Emphasis added)

Still, as the Court has also made clear, to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words “apply it.”
Our conclusion rests upon an examination of the particular claims before us in light of the Court’s precedents. Those cases warn us against interpreting patent statutes in ways that make patent eligibility “depend simply on the draftsman’s art” without reference to the “principles underlying the prohibition against patents for [natural laws].” Flook, supra, at 593. They warn us against upholding patents that claim processes that too broadly preempt the use of a natural law. Morse, supra, at 112-120; Benson, supra, at 71-72. And they insist that a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an “inventive concept,” sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself. Flook, supra, at 594; see also Bilski, supra, at_(slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or adding ‘insignificant post solution activity’” (quoting Diehr, supra, at 191-192)). (Emphasis added)

We find that the process claims at issue here do not satisfy these conditions, in particular, the steps in the claimed processes (apart from the natural laws themselves) involve well-understood, routine, conventional activity previously engaged in by researchers in the field. At the same time, upholding the patents would risk disproportionately tying up the use of the underlying natural laws, inhibiting their use in the making of further discoveries. (Emphasis added)

14.	Regarding Step 1 of the Guidance, the claims are directed to the statutory category of a product.

15.	Regarding Step 2A, prong one, the claims are directed to and recite the judicial exception of a nature-based product. The instant claims are directed to compositions of matter consisting of a fragment of a polypeptide having a specified amino acid sequence, and a pharmaceutical composition of that polypeptide. The claimed fragment is a fragment of a naturally occurring protein, Pro-NGF, therefore, it is considered a nature-based product, which is a judicial exception.
16.	Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application. The pharmaceutical composition recited in the claims is not something significantly different from the judicial exception, the biologically active human beta-NGF fragment. Furthermore, the biologically active human beta-NGF is not markedly different in structure from the naturally occurring pro-NGF product in nature as the fragment has the exact same sequence as it appears in the full-length naturally occurring product, and the biologically active beta-NGF is also naturally occurring.
17.	Regarding Step 2B, the next question is whether the remaining elements/steps -i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. Here, the claims as a whole are not considered to recite any additional steps or elements do not add something “significantly more” so as to render the claims patent-eligible.
The additional elements recited in the claims, the method in which the protein is produced, or the compositions comprising the protein, do not appear to impose meaningful limits on the claim scope. Under the holding of Myriad, the claimed polypeptide and compositions thereof are not eligible because they are not different enough from what exists in nature to avoid improperly tying up the future use and study of the individual components of the formulations. Accordingly, the claims are directed to a judicial exception. Because the claims do not include any additional features that could add significantly more to the exception, the claims do not qualify as eligible subject matter.
18.	For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.

Summary

19.	No claim is allowed.
Advisory Information

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JON M LOCKARD/
Examiner, Art Unit 1647
June 4, 2022